Citation Nr: 1821414	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable initial rating prior to July 25, 2015, and a rating greater that 70 percent thereafter for service-connected bilateral hearing loss.

2.  Entitlement to an initial increased rating greater than 10 percent for service-connected 1st metatarsophalangeal joint and tibiotalar articulation degenerative joint disease of the right foot (hereinafter, "right foot disorder").

3.  Entitlement to an initial increased rating greater than 10 percent for service-connected bilateral tinea pedis, to include unstable or painful scars.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2015, February 2016, and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2018, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.  At that time, the issue of an earlier effective date for bilateral hearing loss was clarified.  In testimony, the Veteran indicated that he believes that the effective date of the 70 percent rating should go back to the date he first filed his claim on December 15, 2010.  Based upon his testimony and the procedural development, the issue is more properly styled as noted on the first page of this decision.  Additional discussion in this regard is contained in the section that addresses the appropriate rating for bilateral hearing loss below.  

This case was remanded by the Board in February 2006, April 2007, October 2009, September 2014, and November 2015 for further development.  In November 2015, the Board remanded the Veteran's claim for further development to include providing the Veteran with a statement of the case (SOC) regarding his right foot disorder.  In response, an SOC was provided in February 2016 which increased the rating for the Veteran's right foot disorder to 10 percent with an earlier effective date of December 15, 2010.  The case has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons expressed below, the issue of entitlement to an initial increased rating greater than 10 percent for service-connected bilateral tinea pedis, to include unstable or painful scars, is REMANDED to the RO, via the Appeals Management Organization (AMO) for additional development.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to July 25, 2015, the Veteran's bilateral hearing loss was manifested by puretone threshold averages that corresponded to at most, a level "III" hearing for the right ear and a level "III" hearing for the left ear; these combined numeric designations result in a noncompensable rating.

2. From July 25, 2015, the Veteran's bilateral hearing loss is manifested by puretone threshold averages that corresponded to at most, a level "XI" hearing for the right ear and a level "VIII" hearing for the left ear; these combined numeric designations result in a 70 percent rating.

3.  Throughout the entire appeal period, the Veteran's service-connected right foot disorder was manifested as moderately severe.



CONCLUSION OF LAW

1. Prior to July 25, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2. From July 25, 2015, the criteria for a rating higher than 70 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3. The criteria for an initial rating in excess of 10 rating for service-connected right foot disorder are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.72, Diagnostic Code 5284.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

II.  Increased Ratings and Earlier Effective Date

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hearing Loss

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

Where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran seeks an initial compensable rating prior to July 25, 2015, and a rating greater that 70 percent thereafter for the service-connected bilateral hearing loss.  The Veteran also contends that he has continuously pursued his claim since 2011.  See January 2018 Hearing, page 7. 

By way of history, the Veteran called the VA on December 15, 2010, to file a claim for service connection for bilateral hearing loss.  Service connection was granted for bilateral hearing loss and a noncompensable rating was assigned with an effective date of December 15, 2010.  See November 2014 rating decision; see also September 2014 Board decision.  In June 2015, the Veteran filed a claim for an increased rating for bilateral hearing loss.  By rating decision of October 2015, the rating for bilateral hearing loss was increased to 70 percent with an effective date of July 25, 2015.  As was made clear in testimony given in January 2018, the Veteran   claims that the effective date of the 70 percent or compensable rating should go back to 2011.  As noted, the current effective date for bilateral hearing loss is December 15, 2010, so there is not controversy here with the effective date.  As he filed the claim for an increased rating within one-year of the rating decision that established service connection and a non-compensable rating as of December 15, 2010, the claim has been continuously pursued and is more properly styled as a claim for an increased, staged rating from December 15, 2010.  See January 2018 hearing transcript, page 7.  

In turning to the evidence, the Veteran appeared for a June 2011 VA audiological examination.  During the VA audiological examination in June 2011, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
50
35
35
41
88
LEFT
40
45
35
45
41
84

The average puretone threshold in the right ear was 41 and in the left ear was 41.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The examiner also provided a speech recognition performance score of 80 percent in the right ear and 80 percent in the left ear.

When combined and considered with the lower performance scores, the puretone thresholds and the speech recognition scores, at best, translated to Level III hearing acuity in the right ear and Level III acuity in the left ear.  38 C.F.R. §§ 4.85, Table VI.  When the numeric designation of III is combined with the numeric designation of III, the overall level of hearing impairment is commensurate with a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

With respect to the January 2013 audiogram, although audiometric test results can be gleaned from the corresponding chart, no speech discrimination tests were performed.  The test results do not show an exceptional pattern of hearing loss:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
50
55
50
45
50
LEFT
50
55
50
50
51

Even if the Board were to use chart VIA to evaluate hearing acuity levels (without speech discrimination scores), at best, results show Level III hearing loss for the right ear, and Level III hearing loss for the left, commensurate with a noncompensable rating.  38 C.F.R. §§ 4.85, Table VI. 4.86(a), Table VIA.

In July 2015, the Veteran appeared for a VA audiological examination.  During the VA audiological examination in July 2015, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
65
55
55
56
32
LEFT
55
60
50
60
56
36

The average puretone threshold in the right ear was 56 and in the left ear was 56.  Speech audiometry revealed a speech recognition ability of 32 percent in the right ear and of 36 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level XI hearing acuity in the right ear and Level VIII acuity in the left ear.  38 C.F.R. §§ 4.85, Table VI.  When the numeric designation of XI is combined with the numeric designation of VIII, the overall level of hearing impairment is commensurate with a 70 percent rating under 38 C.F.R. § 4.85, Table VII.

Accordingly, based on mechanical application of the rating tables, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable rating prior to July 25, 2015, for assignment of a 70 percent rating for service-connected bilateral hearing loss.  The preponderance of the evidence is also against providing any incremental rating increases from the grant of his service-connected bilateral hearing loss, and prior to July 25, 2015.  

In so finding, the Board in no way calls into question the fact that the Veteran's hearing loss disability impacts his ability to understand conversations in all listening situations.  Unfortunately, absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 4.85 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board adds that in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette.

In sum, for the foregoing reasons, the Board finds that the criteria for an initial compensable rating prior to July 25, 2015, or for the assignment of a rating greater that 70 percent rating after July 25, 2015, for service-connected bilateral hearing loss have not been met. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100.  Additionally, the Board finds that the criteria for any incremental rating increases from the grant of his service-connected bilateral hearing loss and prior to July 25, 2015 have not been met.  

Right foot disorder

When evaluating musculoskeletal disabilities, the Board observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  Deluca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Foot disorders are rated under Diagnostic Code 5284.  Diagnostic Code 5284 provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).

The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level.

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe. In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his right foot disorder.  As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Summarizing the pertinent facts with the above criteria in mind, the Veteran seeks entitlement to an initial increased rating greater than 10 percent for his service-connected right foot disorder.  By way of background, on December 15, 2010 the Veteran filed a claim for service connection for his right foot disorder.  In an August 2015 rating decision, the RO granted entitlement to service connection for his right foot disorder with a noncompensable rating effective December 15, 2010.  Thereafter, in a February 2016 rating decision, the RO increased his right foot disorder to 10 percent effective December 15, 2010.  After carefully reviewing the evidence of record, the Board finds that the Veteran's right foot disability approximates the criteria for a higher, 20 percent rating effective December 15, 2010, under Diagnostic Code 5284.  

In a November 2010 treatment record he complained of right heel pain upon awakening and denied trauma to the foot or heel.  In March 2011, May 2011, and October 2011 statements, and at his February 2012 hearing the Veteran indicated he fractured his right foot in a motor pool incident where the tow bar fell on his right foot in Korea.  At the above hearing, he relayed that he has restricted mobility of his right foot due to restricted mobility of his toes and the he can barely walk heel toe.  He further relayed that he has to wear wide shoes and that he cannot do a lot of standing. 

In an August 2015 VA foot conditions examination the Veteran indicated some ongoing and persistent pain and stiffness, particularly across the first MTP joint and medial aspect of the foot to the area.  The examiner noted he is currently using no orthotic, special shoe or insert.  Although, the examiner noted the Veteran tried arch supports and orthotics but remained symptomatic.  The examiner also noted the Veteran's severity on his right foot was mild.  Pain was indicated on examination and that it contributed to functional loss including pain on movement and pain on weight-bearing.  The examiner further indicated that he used a cane regularly.  Diagnostic testing revealed documented degenerative or traumatic arthritis of the right foot.  The examiner also cited a November 2010 right foot x-ray indicating both posterior and plantar calcaneal spurs and lucency through the posterior calcaneal spur which may indicate a subacute fracture.  The impression from this x-ray indicated the Veteran had posterior calcaneal spur probably with a nondisplaced fracture and mild degenerative changes of the right foot.  The examiner opined that the conditions listed in his diagnosis section do not impact his ability to perform any type of occupational task, to include his ability to stand.  The examiner concluded in pertinent part, that it is at least as likely as not that this was degenerative changes as noted on Veteran's current x-ray as well as the stiffness and discomfort into the right foot as described in this report is due to or the result of injury that occurred while on active military duty.

In an August 2015 notice of disagreement (NOD) the Veteran argued that he was entitled to a 20 percent rating because he has pain when walking and standing for too long.  In a September 2015 NOD he further noted that he used a cane to help him walk.

At his January 2018 hearing the Veteran relayed that his right foot is stiff, gets colder than his left foot, hurts where it broke across the top, and that he uses a cane.  The Veteran further relayed that his right foot disorder has limited his shopping with his wife because he does not do too much walking.  He noted that he uses a cart and does not go out too much because it requires a lot of standing.  The Veteran and his spouse also agreed that it was fair to state that his right foot disorder has had a fairly moderate impact on his general lifestyle.  The Veteran also agreed that his right foot disorder greatly impacts his day-to-day activities.  Furthermore, the Veteran indicated that he went to a shoe store where they measured the height of his arch and built shoes based on his disorder.  He concluded that he thinks his foot is moderately severe. 

Accordingly, rather than assigning staged ratings, the Board resolves doubt in the Veteran's favor and concludes that his right foot disability has more nearly approximated "moderately severe" for the duration of the appeal period, thus warranting a 20 percent rating for the entire time.  The Veteran has generally and continuously complained of restricted mobility of his right foot due to restricted mobility of his toes, complained of pain, and has problems with doing a lot of walking or standing.  The Board fully recognizes problems of pain and limitation of function of the right foot as indicated above.

In ascertaining whether the evidence demonstrates entitlement to a disability rating in excess of 20 percent, the Board finds that it cannot be said that the Veteran's right foot disability has ever more nearly approximated a "severe" foot injury at any time during the appeal period.  In addition the Veteran in his August 2015 NOD and at his January 2018 hearing limited his appeal to a 20 percent rating for his service-connected right foot disorder.  Since the Veteran has limited his appeal and expressed satisfaction with the 20 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A higher schedular rating in excess of 20 percent and an extraschedular rating is not for consideration.  As such, there is no need to discuss entitlement to a schedular rating in excess of 20 percent or referral for extraschedular rating or whether a claim for total disability based on unemployability due to service-connected disabilities (TDIU) has been raised.  See 38 C.F.R. §§ 3.321 (b)(1), 4.16; Thun v. Peake, 22 Vet. App. 111 (2008); Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

1.  Entitlement to an initial compensable rating prior to July 25, 2015, and a rating greater that 70 percent thereafter for the service-connected bilateral hearing loss is denied.

2.  Entitlement to an initial increased rating greater than 10 percent for service-connected 1st metatarsophalangeal joint and tibiotalar articulation degenerative joint disease of the right foot is granted at 20 percent with an effective date of December 15, 2010. 


REMAND

The Veteran claims that his disability warrants a higher rating from the date of the original claim.  He also claims that his fungus has worsened and that he is entitled to an increased rating because the VA examiner did not provide an adequate examination.  Specifically, the Veteran, through his representative, indicated that he has 10 painful, unstable scars, that are a direct result of his service-connected bilateral tinea pedis.  See January 2018 hearing.  He further indicated that his scars should be considered under Diagnostic Code 7804 that deal with unstable or painful scars.  Id.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  

As the Veteran requested a new medical examination along with an opinion and rationale for his 10 painful unstable scars claiming they are related to his service-connected bilateral tinea pedis.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board notes that the last VA examination took place in September 2016.  Because the September 2016 VA examination findings appear to not be representative of the current severity of the tinea pedis condition on appeal, in addition to his 10 painful, unstable scars, the claim must be remanded as a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit or authorize VA to obtain on his behalf, relevant records of treatment for his service-connected bilateral tinea pedis, to include unstable or painful scars.  Updated VA treatment records should be obtained and associated with the Veteran's claims file.  

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected bilateral tinea pedis, to include unstable or painful scars.  All pertinent evidence must be made available to the examiner(s) and the examiner must state the evidence reviewed.  All indicated tests and studies should be performed.  The examiner should also consider Diagnostic Code 7804, if appropriate.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


